DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 2/24/2021 has been entered and fully considered. Claims 1, 4-6, 15, 20 and 23 are pending. Claims 2, 3, 7-14, 16-19, 21 and 22 are cancelled. Claims 1, 4, 6, 20 and 23 are amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 2/24/2021, with respect to claims 1, 4-6, 15, 20 and 23 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 


Allowable Subject Matter
Claims 1, 4-6, 15, 20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest the claimed tape applicator with the claimed centering and locking assembly in combination with the wheel assembly to apply tape to a cable and secure the tape on each side of the cable and the tape guide that shapes the tape into an inverted V-shape to contact the apex of the tape with the cable, per se. 
With respect to claims 20 and 23, the prior art does not disclose, inter alia, the claimed notch within the groove, per se. As seen in figure 2 of OSAWA the notch intersects the groove. However, the notch is not within the groove, per se. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745